ga

Case 2:15-cv-06463-CCC-ESK Document 105 Filed 01/31/20 Page 1 of 2 PagelD: 494

 

State of New Jersey
Putuip D. MURPHY OFFICE OF THE ATTORNEY GENERAL GURBIR S. GREWAL
Governor DEPARTMENT OF Law AND PUBLIC SAFETY Atlorney General
DIvIsIon or Law
SHEILA Y. OLIVER 25 Market STREET MiIcHELLE L. MILLER
Lt. Governor PO Box 112 Director

Trenton, NJ 08625-0112
January 29, 2020

via CM/ECF only:
Hon. Edward S. Kiel, U.S.M.d.

Frank Lautenberg Post Office
& U.S. Courthouse

2 Federal Square, Room 347

Newark, NJ 07102

Re: Baskerville v. Jackson, et al.
Docket No. 2:15-cv-06463

 

Dear Your Honor:

Please accept this joint letter from the parties addressing
the status of the above-captioned case pursuant to the Court’s
order of January 27, 2020. (ECF No. 104).

Discovery Status

Discovery in this case is essentially complete. The
parties exchanged written discovery in 2019. Defendants took
Plaintiff's deposition on September 5, 2019. There are
presently no discovery disputes the parties wish to present to
the Court.

Consent Protective Order
Defendant Jackson respectfully asks the Court to enter a
consent protective for a document identified only after the

 

discovery end date in this case expired. Specifically,
Defendant Jackson subpoenaed the DOC for policies pertaining to
emergency response procedures relevant to this case. The DOC

located responsive documents, however, they are confidential.
Therefore, a consent protective order is requested so the
documents may be marked confidential and provided to other
counsel for review.

HuGHES JUSTICE COMPLEX * TELEPHONE: (609) 376-3223 * Fax: (609) 777-3607
New Jersey Is An Equal Opportunity Employer + Printed on Recycled Paper and Recyclable

 
Case 2:15-cv-06463-CCC-ESK Document 105 Filed 01/31/20 Page 2 of 2 PagelD: 495

January 29, 2020

Page 2
Next Steps
The parties have previously discussed settlement. Based on

those discussions, the Defendants intend to file motions for
summary judgment in this matter.

We thank the Court for its ongoing attention to this
matter.

Respectfully,

GURBIR S. GREWAL

ATTORNEY GENERAL OF NEW JERSEY
By: s/ Michael Vomacka

Deputy Attorney General

Counsel for Defendant Jackson

 

s/Candice Rienzo

Candice Rienzo, Esq.

Counsel for Defendants Cicala,-Regis,
Kesselman, tgers' U versity
Correctio

 

  

s/

Walte: Ac Lau fob £
Coungel for iff Baskerville
Encls:

- Proposed Consent Protective Order
- Certification in Support of Consent Protective Order
Pursuant to Fed. R. Civ. P. 26(c) (1) and L. Civ. R. 5.3

 

 
